Title: III. Report of Secretary of State on Executive Proceedings in Northwest Territory, 14 December 1790
From: Jefferson, Thomas
To: 


            The Secretary of state having had under his consideration the journal of the proceedings of the Executive in the North-Western territory, thinks it his duty to extract therefrom, for the notice of the President of the U.S. the articles of Apr. 25. June 6. 28. and 29. copies of which are hereto annexed.
            Concieving that the regulations, purported in these articles, are beyond the competence of the Executive of the said government, that they amount in fact to laws, and as such could only flow from it’s regular legislature, that it is the duty of the General government to guard it’s subordinate members from the encroachment of each other, even where they are made through error or inadvertence, and to cover it’s citizens from the exercise of powers not authorized by the laws, the Secretary of state is of opinion that the said articles be laid before the Attorney General for consideration, and, if he finds them to be against law, that his opinion be communicated to the Governour of the North-Western territory for his future conduct.
            
              Th: Jefferson Dec. 14. 1790.
            
          